Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election with traverse filed 05/31/2022 in response to the Office Action of 03/31/2022 is acknowledged and has been entered.
	Applicant has elected Group II, claims 2-3 and 13-17, drawn to a method for treating or preventing HIV infection, comprising administering a composition that pre-stimulates the CD2 receptor.
	Additionally, Applicant has elected anti-CD2 antibody Siplizumab as species of agent that pre-stimulates the CD2 receptor.

	Note: due to a typographical error in the Office Action mailed on 03/31/2022, Group I should be claims 1, 4-7 and 19, Group II should be 2-3 and 13-17.

3.	Claims 1-19 are pending in the application.  Claims 1, 4-12, 15-16 and 18-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/31/2022.

4.	Claims 2-3, 13-14 and 17 are currently under prosecution.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed 03/31/2022 is acknowledged. 
 
Applicant’s arguments
In response, Applicant submits that Diegel et al. (EP 0626447A1, published on 11/30/1994), teaches a method to use anti-CD2 hybrid antibodies for binding to the CD2 receptor on HIV-infected T cells to inhibit HIV+ cells to contact uninfected T cells, inhibiting HIV cell- cell transmission from HIV-infected cells to healthy cells (HIV-uninfected). CD2 is a known adhesion molecule on T cell surface that binds to LFA3 on another T cell, mediating cell-cell contact. Thus, as expected, using anti-CD2 antibody to block HIV+T cells to interact with healthy T cells may block HIV cell-cell transmission.
In our case, Applicant submits that each present inventor discovered that pre-stimulation of uninfected, healthy T cells with the CD2 receptor renders the cells resistant to HIV infection. CD2 binding directly induced an anti-HIV cellular condition through localized activation of cofilin that blocks HIV entry and nuclear migration in the CD2-stimulated T cells themselves.
The Diegel et al. application did not disclose that stimulating CD2 receptor can induce an anti-HIV activity in a healthy T cell. Rather, Diegel et al specifically disclosed a generally known property of CD2 (for cell adhesion) and used this property to inhibit HIV cell-cell transmission, in which blocking CD2 on HIV-infected (HIV+) cells may inhibit the cell to contact another cell to pass HIV from cell to cell.
In other words, Diegel's CD2 treatment is to treat HIV+ cells, but not healthy cells (uninfected) for blocking cell-cell contact.
In our case, Applicant describes anti-CD2 treatment to treat uninfected healthy T cells to induce a new anti-HIV activity in healthy cells. This is a completely different new discovery; CD2 induces this new anti-HIV activity in healthy cells through localized activation of cofilin, which inhibits HIV-induced actin rearrangement required for HIV-entry and nuclear migration. This new property of CD2 was NOT discovered or disclosed by Diegel et al.

	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims are not drawn to treat uninfected healthy T cells; thus, the teachings of Diegel et al. read on the claimed invention. The features upon which applicant relies (i.e., pre-stimulation of uninfected, healthy T cells with the CD2 receptor renders the cells resistant to HIV infection) are not recited in the claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For the reasons set forth in the preceding Office action mailed 03/31/2022, the different inventions or different species thereof listed, as listed therein, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2. 
	Then, in light of the grounds of rejection of the claims directed to the elected invention that follow, it is apparent that although the inventions appear to be linked by a common concept, or special technical feature, namely treating HIV using anti-CD2 antibody, because the prior art teaches an anti-CD2 antibody can be used to treat HIV patients (and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of subject matter described by the prior art), this technical feature that appears to link the inventive concepts of the different inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.
Accordingly, the restriction and election requirement set forth in the Office action mailed 03/31/2022 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "wherein the cells are human cells" in line 1. There is insufficient antecedent basis for this limitation in the claim.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 2-3, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diegel et al. (EP 0626447A1, published on 11/30/1994) (of record).
	Claims 2-3, 13 and 17 are herein drawn to a method for treating HIV infection, comprising administering a composition comprising an anti-CD2 antibody.
	Diegel et al. teach an anti-CD2 antibody can be used to inhibit the production of HIV-1 by HIV-1-infected T cells in HIV-1-infected patients; see entire document, e.g. abstract. Diegel et al. teach a method of ex vivo treatment comprises: 1) selecting T cells infected with HIV-1; 2) contacting the T cells with the anti-CD2 antibody; and 3) reinfusing the contacted T cells into the patient to increase the proportion of functional, non-HIV-1-producing T cells in the subject; see page 4-lines 1-10, page 13-line 55 through page 14-line 7.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Diegel et al. (EP 0626447A1, published on 11/30/1994) (of record) in view of Allan et al. (US 20080071063, published on March 20, 2008).
	Claim 14 is herein drawn to the method of claim 13, wherein the anti-CD2 antibody is BTI-322 or Siplizumab.
The teachings of Diegel et al. have been set forth in the above rejection of claims 2-3, 13 and 17 under 35 U.S.C. 102(a)(1).
	Diegel et al. do not teach the anti-CD2 antibody is BTI-322 or Siplizumab.
	However, this deficiency is remedied by Allan et al.
	Allan et al. teach an anti-CD2 antibody BTI-322 or Siplizumab; see entire document, e.g. [0144].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat HIV infection, comprising administering a composition comprising the anti-CD2 antibody BTI-322 or Siplizumab. One would have been motivated to do so because Diegel et al. teach an anti-CD2 antibody can be used to inhibit the production of HIV-1 by HIV-1-infected T cells in HIV-1-infected patients; Allan et al. teach an anti-CD2 antibody BTI-322 or Siplizumab. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to substitute the anti-CD2 antibody of Diegel et al. for another anti-CD2 antibody BTI-322 or Siplizumab of Allan et al., because simple substitution of the anti-CD2 antibody of Diegel et al. for another anti-CD2 antibody BTI-322 or Siplizumab of Allan et al. would obtain predictable results.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, simple substitution of the anti-CD2 antibody of Diegel et al. for another anti-CD2 antibody BTI-322 or Siplizumab of Allan et al. would obtain predictable results.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  

Conclusion
16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642